Citation Nr: 1739055	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-33 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma of the right ear status post mastoidectomy.

2.  Entitlement to service connection for chronic ear infection.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse




ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  In February 2010, the Veteran was afforded a VA ear examination, and the examiner noted that the Veteran had a history of right tympanoplasty prior to service.  A history of recurrent ear infections was also mentioned but this was not noted or diagnosed at the time of the Veteran's entry into active service.  The examiner opined that the Veteran's right squamous cell cancer and chronic ear infections were at least as likely as not a continuation of the Veteran's condition during his military service.  The examiner provided the following rationale: "[s]ee history and medical records.  The patient was treated for right ear infection while in the military."  An addendum opinion was requested by the RO because it found that the rationale provided was not sufficient for rating purposes.  The examiner then provided an opinion that the evidence did not establish a definitive relationship between the ear infections shown in service in the late 1970's and the squamous cell carcinoma diagnosed in March 2003.  However, the examiner did not address whether the ear infections in service were related to his current infections after service, and if so, whether this condition led to the development of his cancer.

With regards to the squamous cell carcinoma, the examiner also used the wrong standard to evaluate whether there was a relationship between it and the in-service ear infections.  The relevant question is whether it is at least as likely as not that the Veteran's squamous cell carcinoma was caused or aggravated by chronic ear infections, not whether there was a "definitive relationship" between the two.  The Board would also like to point out that the Veteran's mention of a history of ear infections prior to service would never be sufficient to rebut the presumption of soundness such that these claims should only be addressed on the basis of direct service connection.  Accordingly, the VA examination and its addendum are inadequate and additional development is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private healthcare providers, to obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA ear examination to determine the nature and etiology of his chronic ear infections and squamous cell carcinoma. 

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic ear infections after service had their onset during active service.

The examiner is then asked to opine as to the etiology of the Veteran's currently diagnosed squamous cell carcinoma.  The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's squamous cell carcinoma was caused by service or the Veteran's chronic ear infections noted in service and continuing thereafter.

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Specifically, the examiner should note that the only evidence of recurrent infections prior to service is the Veteran's history, which is insufficient to rebut the presumption of soundness.  The examiner should also note the Veteran's contentions during his hearing of being made to crawl through a sewage ditch during basic training and the medical evidence indicating that this particular cancer is a very slow developing cancer (20 years).  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record. 

3.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


